Name: Council Regulation (EEC) No 3202/90 of 22 October 1990 on the application of Decision No 3/90 of the EEC-Cyprus Association Council amending, on account of the accession of the Kingdom of Spain and the Portuguese Republic to the Community, the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international trade;  European construction;  executive power and public service;  European Union law;  Europe
 Date Published: nan

 7. 11 . 90 Official Journal of the European Communities No L 307/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3202/90 of 22 October 1990 on the application of Decision No 3/90 of the EEC-Cyprus Association Council amending, on account of the accession of the Kingdom of Spain and the Portuguese Republic to the Community, the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation Whereas it is necessary to apply this Decision in the Community, HAS ADOPTED THIS REGULATION : Article 1 Decision No 3/90 of the EEC-Cyprus Association Council shall be applied in the Community. The text of the Decision is attached to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Decision 87/608/EEC of 21 December 1987 on the conclusion of the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (') laid down from 1 January 1988 the arrangements for Spanish and Portuguese trade with Cyprus ; Whereas, by virtue of Article 25 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation (2), the EEC-Cyprus Association Council has adopted Decision No 3/90 amending the Protocol to take account of the accession of the Kingdom of Spain and the Portuguese Republic to the Community ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 October 1990 . For the Council The President G. DE MICHELIS (') OJ No L 393, 31 . 12 . 1987, p. 36. (2) OJ No L 339, 28 . 12. 1977, p. 19 .